
	
		II
		111th CONGRESS
		1st Session
		S. 1458
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2009
			Ms. Landrieu (for
			 herself and Mr. Inhofe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To encourage the development and implementation of a
		  comprehensive, global strategy for the preservation and reunification of
		  families and the provision of permanent parental care for
		  orphans.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Families for Orphans Act of
			 2009.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)A child who grows
			 up in a permanent family in an atmosphere of happiness, love, and understanding
			 has the best opportunity for the full and harmonious development of his or her
			 potential.
				(2)The right of a
			 child to grow up in a safe, loving, and permanent relationship with a
			 responsible adult is a basic human right.
				(3)The safety and
			 well-being of children should be the paramount concern of child welfare
			 policies and programs.
				(4)As stated in the
			 United Nations Programme for the International Year of the Family (1994),
			 the family provides the natural framework for the emotional, financial,
			 and material support essential to the growth and development of its members,
			 particularly infants and children..
				(5)Cost benefit
			 analysis data shows that effective, high quality interventions to improve
			 parenting skills and reduce child maltreatment save between $2 and $8 for every
			 dollar spent.
				(6)Despite the good
			 efforts of countless governments and nongovernmental organizations, millions of
			 children remain outside of the protection, permanency, safety, and love of a
			 family. Without the care of a family, these children are forced to live on the
			 streets, in child-headed households, or in institutions.
				(7)According to
			 UNICEF, there are more than 132,000,000 orphans worldwide. Unless immediate
			 action is taken, the number of orphans is expected to increase over
			 time.
				(8)According to Dr.
			 Dana Johnson at the University of Minnesota, lack of stimulation and consistent
			 caregivers, suboptimal nutrition and physical and sexual abuse all conspire to
			 delay and sometimes preclude normal development, speech acquisition, and
			 attainment of necessary social skills. Children lose 1 month of linear growth
			 for every 3 months in an orphanage.
				(9)Research
			 indicates that infants who do not receive touching, holding, and stimulation
			 fail to thrive and may suffer life-affecting physical and emotional stressors,
			 if not death.
				(10)Although
			 governments throughout the world are seeking models for preventing
			 institutionalization and finding permanent families for orphaned children, many
			 lack the resources or infrastructure to adequately address this need.
				(11)As a result of
			 its efforts to protect its children from abuse and neglect, the United States
			 has amassed a vast body of research, policy, and the professional capacity to
			 promote safety, permanency, and well-being for children and youth so they can
			 become healthy and successful adults.
				(12)Despite the fact
			 that the United States invests $300,000,000,000 annually in international aid
			 programs that are improving the health, safety, and well-being of children
			 throughout the world, it is unclear how much of this funding is used to support
			 the preservation and reunification of families or the provision of permanent
			 parental care.
				(13)Greater
			 coordination is needed between Federal bureaus and agencies with an interest in
			 orphan care policy. Such efforts would be greatly assisted by the development
			 of a comprehensive global strategy for providing permanent parental care for
			 orphans.
				(14)Despite the
			 United States’ interest in developing a comprehensive global strategy for
			 providing permanent parental care for orphans, the United States lacks a clear,
			 dedicated, diplomatic authority to represent these interests.
				(b)PurposesThe
			 purposes of this Act are to—
				(1)provide the
			 infrastructure and resources necessary for the United States to develop and
			 implement a comprehensive, global strategy for the preservation and
			 reunification of families and the provision of permanent parental care for
			 orphans;
				(2)streamline and
			 coordinate United States policies and programs related to the preservation and
			 reunification of families and the provision of permanent parental care for
			 orphans;
				(3)encourage and
			 assist foreign governments in the development and implementation of effective
			 child welfare policies, systems, and programs that preserve and reunify
			 families and provide permanent parental care for orphans;
				(4)ensure that all
			 aid efforts receiving funding from the United States recognize and support the
			 need for the preservation and reunification of families and the provision of
			 permanent parental care for orphans; and
				(5)build global
			 awareness of the need for the preservation and reunification of families and
			 the provision of permanent parental care for orphans.
				3.DefinitionsIn this Act:
			(1)Adoption
			 support servicesThe term adoption support services
			 means services and activities designed to encourage adoption that is determined
			 to be in the best interests of children, including—
				(A)pre- and
			 post-adoption services; and
				(B)activities
			 designed to expedite the adoption process and support adoptive families.
				(2)DeinstitutionalizationThe
			 term deinstitutionalization means the process of safely moving
			 youth from institutions to—
				(A)permanent
			 parental care; or
				(B)temporary
			 alternatives designed to lead to permanent parental care.
				(3)Family at risk
			 of dissolutionThe term family at risk of
			 dissolution means a family under circumstances which—
				(A)compromise the
			 health, safety, and well-being of minor, dependent children to an extent that
			 the parental caregivers may be compelled to voluntarily or involuntarily
			 forfeit care, parental rights, or custody of such children; or
				(B)are likely to
			 cause the parents to abandon or relinquish rights to minor, dependent
			 children.
				(4)Family
			 preservationThe term family preservation means
			 services for children and families designed to promote the safety and
			 well-being of children and families and to help families (at risk or in crisis,
			 including community-based family support, social, therapeutic, and financial
			 programs and services designed to—
				(A)enable families
			 to provide safe, permanent, and nurturing care to their children; and
				(B)strengthen and
			 support families who are at risk of dissolution, separation, or domestic
			 violence.
				(5)InstitutionThe
			 term institution means—
				(A)an
			 orphanage;
				(B)a children’s
			 home;
				(C)a boarding school
			 for orphans;
				(D)a shelter;
				(E)a residential
			 facility;
				(F)a
			 hospital;
				(G)a
			 dormitory;
				(H)long-term foster
			 care; and
				(I)any other setting
			 in which permanent parental care is not being provided to the child.
				(6)Institutionalized
			 childThe term institutionalized child means a child
			 who—
				(A)is younger than
			 21 years of age; and
				(B)lives in an
			 institution.
				(7)Legal
			 guardianshipThe term legal guardianship means a
			 legally recognized relationship between a child and a caretaker, which is
			 intended to be permanent and is evidenced by the transfer to the caretaker of
			 parental rights with respect to the child, including the rights of protection,
			 education, custody, and decisionmaking.
			(8)Legal
			 kinshipThe term legal kinship means a legally
			 recognized relationship between a child and a relative, which is intended to be
			 permanent and is evidenced by the transfer to a relative of parental rights
			 with respect to the child, including the rights of protection, education,
			 custody, and decisionmaking.
			(9)OrphanThe
			 term orphan means any child—
				(A)who lacks
			 permanent parental care because of the death, the disappearance of, or the
			 legal, permanent relinquishment of such child by both parents;
				(B)who is living in
			 the care and custody of an institution;
				(C)whose biological
			 parents’ rights have been legally terminated; or
				(D)whose country of
			 origin has determined that the child lacks permanent parental care.
				(10)Permanent
			 parental careThe term permanent parental
			 care—
				(A)means a legally
			 recognized relationship between an adult and a child who is younger than 21
			 years of age, which is life-long and provides a caring, safe, stable physical
			 environment;
				(B)includes—
					(i)domestic and
			 international adoption;
					(ii)legal
			 guardianship; and
					(iii)legal kinship;
			 and
					(C)does not include
			 temporary or long-term foster care, institutionalization, or mentoring.
				(11)ReunificationThe
			 term reunification means time-limited services and activities
			 provided to an orphan in order to facilitate the safe and timely reunification
			 of the child and parent.
			4.Office for
			 Orphan Policy Diplomacy and Development
			(a)EstablishmentThere
			 is established within the Department of State the Office for Orphan Policy
			 Diplomacy and Development (referred to in this section as the
			 Office), which shall promote and support—
				(1)the preservation
			 and reunification of families; and
				(2)the provision of
			 permanent parental care for orphans.
				(b)Coordinator
				(1)AppointmentThe
			 Office shall be headed by the Coordinator for Orphan Policy Diplomacy and
			 Development (referred to in this section as the Coordinator),
			 who shall be appointed by the President.
				(2)QualificationsTo
			 the extent possible, the Coordinator shall be an individual with background and
			 experience in the development of permanency related policies and
			 systems.
				(3)DutiesThe
			 Coordinator shall—
					(A)oversee and
			 coordinate—
						(i)all
			 programs and duties authorized in this Act; and
						(ii)all other
			 activities that the United States Government conducts in furtherance of the
			 purposes of this Act; and
						(B)carry out the
			 functions described in subsection (c).
					(4)AuthorityThe
			 Coordinator shall report directly to the Secretary of State.
				(c)Functions
				(1)AdvisoryUnless
			 otherwise specified in law, the Coordinator shall serve as the primary advisor
			 to the Secretary of State and the President in all matters related to—
					(A)global family
			 preservation and reunification; and
					(B)the provision of
			 permanent parental care for orphans.
					(2)Diplomatic
			 representation
					(A)In
			 generalSubject to the direction of the President and the
			 Secretary of State, the Coordinator shall represent the United States in
			 matters and cases relevant to family preservation, reunification, and permanent
			 parental care in—
						(i)contacts with
			 foreign governments, nongovernmental organizations, intergovernmental agencies,
			 and specialized agencies of the United Nations and other international
			 organizations of which the United States is a member;
						(ii)multilateral
			 conferences and meetings relevant to family preservation, reunification, and
			 permanent parental care for orphaned children; and
						(iii)fulfillment of
			 the diplomatic responsibilities designated to the central authority under title
			 I of the Intercountry Adoption Act of 2000 (42 U.S.C. 14911 et seq.).
						(B)WaiverThe
			 Secretary of State may waive the requirements under subparagraph (A) if—
						(i)representation by
			 the Coordinator would interfere with the Secretary’s constitutional duty to
			 represent the United States; or
						(ii)representation
			 by another high level official would be more appropriate or beneficial.
						(3)Policy
			 development
					(A)In
			 generalThe Coordinator shall—
						(i)advise and
			 support the Secretary of State in the development of a comprehensive, global
			 strategy to promote the preservation and reunification of families and the
			 provision of permanent parental care for orphans; and
						(ii)advise and
			 support foreign governments with the development of sound policy
			 regarding—
							(I)the preservation
			 and reunification of families; and
							(II)the provision of
			 permanent parental care for orphans.
							(B)Best
			 practicesIn developing policies under this Act, the Coordinator
			 shall identify and engage the best practices in family preservation,
			 reunification, and permanent parental care derived from a wide variety of
			 domestic and global policy and practice leaders.
					(C)Cultural
			 sensitivityIn developing policies under this Act, the
			 Coordinator shall take into account cultural norms for each country to the
			 extent consistent with the overall purposes of this Act.
					(D)Principle of
			 subsidiarityIn developing policies and programs under this Act,
			 the Coordinator shall—
						(i)attempt to
			 reunify children with their families before pursuing adoption, legal kinship,
			 legal guardianship, or domestic adoption; and
						(ii)ensure that
			 reasonable efforts are made to provide permanent parental care domestically
			 before internationally.
						(E)Technical
			 assistanceThe Coordinator shall provide technical assistance to
			 foreign countries to help build their capacities to strengthen family
			 preservation, reunification, and permanent parental care policies, services,
			 and practices, including—
						(i)assistance with
			 the drafting, disseminating, and implementing of legislation for family
			 preservation and reunification and the provision of permanent parental
			 care;
						(ii)assistance with
			 the development of systems designed to support family preservation,
			 reunification, and permanent parental care for institutionalized
			 orphans;
						(iii)assistance with
			 the establishment of public, private, and faith- and community-based
			 partnerships designed to support the preservation and reunification of families
			 and permanent parental care for orphans;
						(iv)assistance with
			 the development of workforce training for governmental and nongovernmental
			 staff working to support the preservation and reunification of families and
			 permanent parental care for orphans; and
						(v)assistance with
			 infrastructure development and data collection techniques necessary to—
							(I)support the
			 biennial census required under paragraph (6)(A);
							(II)collect
			 permanency indicators described in paragraph (6)(B);
							(III)collect the
			 data necessary to determine to what extent countries meet the minimum standards
			 described in section 6; and
							(IV)organizing
			 exchanges for child welfare, adoption, and other social service professionals
			 working to support the preservation and reunification of families and permanent
			 parental care for orphans.
							(F)Preservation of
			 the family and permanent parental care conferenceIn fiscal year
			 2011, and every 2 years thereafter, the Secretary of State shall—
						(i)conduct a
			 conference on best practices and successful strategies for the preservation and
			 reunification of families and the provision of permanent parental care for
			 orphans;
						(ii)share and
			 address key issues relative to—
							(I)the most current
			 biennial census data collected under paragraph (6)(A);
							(II)the permanency
			 indicator data collected under paragraph (6)(B); and
							(III)the data
			 collected from the Global Best Practices Pilot Program under section 7(c);
			 and
							(iii)disseminate
			 information regarding—
							(I)best practices
			 for building country and regional capacity to decrease the number of
			 orphans;
							(II)strategies for
			 financially sustaining activities to support family preservation and
			 reunification and permanent parental care;
							(III)best practices
			 in international adoption and in preventing corruption; and
							(IV)best methods and
			 practices for assessing progress and quality for moving children into permanent
			 parental care in a safe and timely manner.
							(4)Coordination
					(A)In
			 generalThe Office shall coordinate the foreign policy and
			 assistance of the United States in support of—
						(i)families at risk
			 of dissolution; and
						(ii)orphans in need
			 of permanent parental care.
						(B)Coordination
			 between domestic and international policyTo the extent possible,
			 the Coordinator shall work with the Secretary of Health and Human Services to
			 maintain consistency between United States foreign and domestic policy on
			 family preservation and reunification and permanent parental care.
					(5)Communication
					(A)In
			 generalThe Office shall build global awareness of its purpose
			 and activities.
					(B)Web
			 siteTo carry out subparagraph (A), the Office shall maintain a
			 Web site that includes—
						(i)a
			 description of the global problems related to orphans and children in
			 institutional and temporary nonfamily care;
						(ii)the status of
			 activities being carried out by the Office;
						(iii)the progress
			 made by the Office to achieve its goals;
						(iv)current
			 research, reports, policy, training opportunities, evaluation, and methodology
			 describing best practices;
						(v)information
			 collected by the biennial census under paragraph (6)(A);
						(vi)permanency
			 indicators collected under paragraph (6)(B);
						(vii)the annual
			 report submitted to Congress under paragraph (6)(C);
						(viii)the status of
			 site results for the study of global best practices conducted under section
			 7(c)(1);
						(ix)requests for
			 proposals, grant or contract awards, amounts, purposes, and lessons learned
			 during implementation; and
						(x)a
			 summary of the scope and progress of country projects funded by the
			 Office.
						(6)Reports,
			 research, and assessments
					(A)Biennial census
			 of children without permanent parental care
						(i)In
			 generalNot later than December 31, 2010, and every 2 years
			 thereafter, the Office shall develop, oversee, support, and publish the results
			 of a census of all children who live outside permanent parental care. The
			 census shall enumerate the number of children, categorized by sex and age, who
			 reside in—
							(I)a public or
			 private orphanage;
							(II)a hospital or
			 other medical institution or treatment facility;
							(III)temporary or
			 long-term family-based foster care;
							(IV)a group
			 home;
							(V)a residential or
			 congregational facility, regardless of the availability of treatment
			 services;
							(VI)kinship care
			 without legal status or the presence of adult family members; or
							(VII)a dormitory or
			 other permanent or temporary living situation in which a government or
			 nongovernmental organization places children who do not have parental
			 care.
							(ii)Census
			 countriesThe data collected under clause (i) shall include all
			 member countries of the United Nations.
						(iii)DelegationThe
			 Coordinator may delegate the responsibility for conducting the census to a
			 third party if—
							(I)such party has
			 expertise in human or social services and international quantitative data
			 collection and analysis; and
							(II)such a
			 delegation is consistent with the purposes set forth in section 2(b).
							(B)Permanency
			 indicators for children without permanent parental care
						(i)In
			 generalThe Office shall collect available data related to a
			 series of policy and practice indicators on the capacity of foreign governments
			 to offer permanent parental care as an option for orphaned children.
						(ii)DataData
			 collected under clause (i) shall include—
							(I)the number of
			 families provided preservation services and the number of such families that
			 remained intact after receiving such services;
							(II)the number of
			 children in institutions who were reunified with their respective
			 families;
							(III)the number of
			 children placed in a permanent family through domestic adoption and the living
			 situation of such children before such permanent placement;
							(IV)the number of
			 children who were placed in a permanent family through legal guardianship and
			 their living situation before such permanent placement;
							(V)the number of
			 children who were placed in a permanent family through international adoption
			 and the living situation of such children before such permanent
			 placement;
							(VI)the number of
			 children who were placed in legal or informal kinship care and their placement
			 pre-kinship care;
							(VII)the number of
			 children who moved from temporary foster care to long-term foster care;
							(VIII)the number of
			 children who reentered institutional care after moving into permanent parental
			 care; and
							(IX)the length of
			 time children are spending in institutional care or foster care.
							(iii)DelegationThe
			 Coordinator may delegate the responsibility for collecting data on permanency
			 indicators under this paragraph to a third party if—
							(I)the third party
			 has expertise in human or social services and international quantitative data
			 collection; and
							(II)such a
			 delegation is consistent with the purposes set forth in section 2(b).
							(iv)ConsultationThe
			 Coordinator may consult with representatives of the Millennium Challenge
			 Corporation, the Department of Homeland Security, the United States Agency for
			 International Development, the Department of Health and Human Services, the
			 United Nations, UNICEF, the World Health Organization, and other aid- or child
			 welfare-related networks and organizations to—
							(I)identify and
			 expand existing reporting networks; and
							(II)refine common
			 definitions of indicators.
							(v)United States
			 indicatorsThe Secretary of Health and Human Services shall
			 provide the Coordinator with the information required to be collected under
			 this paragraph relating to individuals and families residing in the United
			 States.
						(vi)ReportNot
			 later than December 31, 2011, and every 2 years thereafter, the Office shall
			 publish a report that includes the data described in clause (ii).
						(C)Annual report
			 to congressNot later than September 1 of each year, the
			 Secretary of State shall submit to Congress an annual report that
			 includes—
						(i)a
			 description of the global status of orphans;
						(ii)a
			 description of the activities of the Office in support of family preservation
			 and reunification and permanent parental care for orphans;
						(iii)estimates from
			 the most recent biennial census of the number of children living without
			 permanent parental care;
						(iv)a
			 description of the status of family preservation, reunification, and permanent
			 parental care initiatives underway in each foreign country receiving financial
			 assistance under this Act;
						(v)a
			 description of—
							(I)the major
			 challenges faced by governments that are resulting in an increase in the
			 numbers of orphans; and
							(II)barriers which
			 are preventing governments from achieving permanent parental care for
			 orphans;
							(vi)trends in
			 increasing or decreasing risks for orphans and families at risk of
			 dissolution;
						(vii)a
			 listing of the governments that do not meet the minimum standards described in
			 section 6(a);
						(viii)trends toward
			 improvement in family preservation and reunification;
						(ix)trends in
			 domestic and international adoption, foster care, and institutional
			 care;
						(x)the
			 most current permanency indicators described in subparagraph (B); and
						(xi)movement toward
			 implementation of permanency-related laws and conventions.
						(7)GrantsThe
			 Office shall oversee the provision of technical and financial assistance,
			 including grants, pilot programs, and demonstrations, to governments and
			 nongovernmental organizations to promote family preservation, reunification,
			 and permanent parental care for orphans.
				5.Policy
			 coordinating committee in support of orphan policy, diplomacy, and
			 development
			(a)EstablishmentThe
			 President shall establish an interagency policy coordinating committee
			 (referred to in this section as the Policy Coordinating
			 Committee), which shall monitor and support international efforts in
			 family preservation, family reunification, and permanent parental care for
			 orphans.
			(b)AppointmentThe
			 President shall appoint the members of the Policy Coordinating Committee, which
			 shall include—
				(1)the Secretary of
			 State, who shall serve as Chair;
				(2)the Administrator
			 of the United States Agency for International Development;
				(3)the Attorney
			 General;
				(4)the Secretary of
			 Health and Human Services;
				(5)the Secretary of
			 Homeland Security; and
				(6)any other
			 Government official appointed by the President.
				(c)Activities of
			 committeeThe Policy Coordinating Committee shall provide advice
			 to the Office for Orphan Policy Diplomacy and Development regarding—
				(1)the development
			 of a comprehensive global strategy that is consistent with the minimum
			 standards described in section 103(a);
				(2)financial support
			 of programs that assist countries in developing child welfare systems
			 that—
					(A)preserve and
			 reunify families; and
					(B)provide permanent
			 parental care for orphans.
					(3)advocacy efforts
			 with governments, nongovernmental organizations, and other entities to advance
			 the purposes set forth in section 2(b); and
				(4)the collection of
			 data through significant research on family preservation, reunification, and
			 permanent parental care methods for orphans.
				(d)Working
			 groupsMembers of the Policy Coordinating Committee may create
			 small working groups within their respective agencies to support and advise
			 their work on behalf of the Policy Coordinating Committee.
			6.Minimum
			 standards for the provision of permanent parental care
			(a)Minimum
			 standardsA country meets the minimum standards for the provision
			 of permanent parental care by a partner country if—
				(1)the government of
			 the country has laws, practices, and judicial standards that—
					(A)protect children
			 from abuse and neglect;
					(B)are aimed at
			 reducing the number of abandoned children;
					(C)are aimed at
			 preserving families at risk of dissolution;
					(D)are aimed at
			 safely and appropriately reunifying orphans and institutionalized children with
			 their families;
					(E)promote legal
			 guardianship and kinship care;
					(F)promote domestic
			 adoption;
					(G)allow for
			 international adoption; and
					(H)promote the
			 physical and emotional well-being and protection of children while they are
			 waiting for reunification or placement with a permanent family;
					(2)the government of
			 the country is—
					(A)keeping a
			 significant percentage of families at risk of dissolution intact;
					(B)reuniting a
			 significant percentage of orphans and institutionalized children with
			 biological families and relatives; and
					(C)moving a
			 significant percentage of orphans into permanent parental care in situations in
			 which the orphans cannot be reunified with their families; and
					(3)the numbers of
			 children aging out of institutions or foster care in such country is decreasing
			 by a significant percentage each year.
				(b)CriteriaA
			 country is eligible for assistance from the Office for Orphan Policy Diplomacy
			 and Development under this Act if the government of the country—
				(1)publicly
			 acknowledges the need for family preservation, reunification, and permanent
			 parental care for orphans; and
				(2)demonstrates a
			 commitment to develop improved laws, policies, infrastructure, and training
			 programs to preserve and reunify families and provide permanent parental care
			 for orphans by—
					(A)developing formal
			 strategic plans to develop laws and infrastructure to address shortcomings
			 related to meeting the minimum standards described in subsection (a);
					(B)allocating
			 resources to study the issues described in subparagraph (A); or
					(C)expending or
			 setting aside sufficient funds to help build child welfare and judicial
			 infrastructure and enact laws to address shortcomings related to meeting such
			 minimum standards.
					7.Grant, pilot,
			 and development programs
			(a)Assistance to
			 foreign governmentsChapter 1 of part I of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151 et seq.) is amended—
				(1)by redesignating
			 section 135, as added by section 5(a) of Public Law 109–121, as section 137;
			 and
				(2)by inserting
			 after section 135, as added by section 3 of Public Law 109–95, the
			 following:
					
						136.Assistance to
				foreign governments
							(a)Assistance To
				meet minimum standardsThe
				President is authorized to provide assistance to foreign countries directly, or
				through nongovernmental and multilateral organizations, for programs, projects,
				and activities designed to assist the country to meet the minimum standards
				described in section 6(a) of the Families for
				Orphans Act of 2009.
							(b)Assistance to
				foreign governments that meet minimum standards
								(1)In
				generalThe President is authorized to provide assistance,
				including trade and debt relief, to any foreign country that demonstrates
				success in meeting the majority of the minimum standards and other goals
				described in paragraph (2).
								(2)PlanThe
				government of a country desiring assistance under this subsection shall
				demonstrate a commitment to meeting the minimum standards described in section
				6(a) of the Families for Orphans Act of
				2009 by independently, or with assistance from the Office for
				Orphan Policy Diplomacy and Development, developing—
									(A)a detailed,
				long-term strategic plan for meeting such minimum standards and related
				long-range goals; and
									(B)a 1-year or
				2-year operational plan that describes the immediate steps that the foreign
				government will take toward meeting such minimum
				standards.
									.
				(b)Assistance in
			 support of family preservation and permanent parental care for orphans
				(1)In
			 generalThe Secretary of State is authorized to award grants to
			 nongovernmental agencies working to promote permanent parental care for
			 orphans, in accordance with the results of the global best practices study
			 conducted under subsection (c).
				(2)Use of
			 fundsGrants received under this subsection may be used
			 to—
					(A)improve public
			 policy in support of the preservation and reunification of families and
			 permanent parental care for orphans;
					(B)reduce the number
			 of children abandoned;
					(C)reduce the number
			 of families at risk of dissolution;
					(D)increase the
			 number of children reunified with their parents;
					(E)increase the
			 number of children obtaining legal guardianship and kinship care;
					(F)increase the
			 number of children placed for adoption domestically;
					(G)support
			 international adoption for children who cannot be adopted domestically, or
			 reunified with their biological parents;
					(H)draft laws and
			 develop systems designed to promote ethical, evidence-based practice in
			 international adoption;
					(I)increase the
			 level of expertise and understanding of foreign governments working to preserve
			 and reunify families and promote permanent parental care for orphans;
					(J)create and
			 support connections with caring, committed adults to older children at risk of,
			 or in the process of, aging out of institutional care;
					(K)develop
			 mentoring, visitation, and foster adopt programs aimed at recruiting a larger
			 number of individuals willing to provide permanent parental care for
			 orphans;
					(L)increase adoption
			 support services; and
					(M)create and
			 improve child welfare and judicial infrastructures, which strengthen and
			 support permanent family care for orphans.
					(3)Eligibility
			 criteriaTo the extent possible, grants shall be awarded under
			 this subsection to organizations that have demonstrated—
					(A)experience in the
			 area of child welfare and judicial policy, family preservation, reunification,
			 and permanent parental care for orphans;
					(B)success in
			 working with the in-country governmental agencies responsible for care of
			 children; and
					(C)adherence to the
			 child welfare laws of the foreign government in which such organizations are
			 located.
					(c)Global best
			 practices
				(1)Study on global
			 best practices
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of State shall initiate a study to identify global best
			 practices for—
						(i)preserving and
			 reunifying families; and
						(ii)providing
			 permanent parental care for orphans.
						(B)Identification
			 of factorsIn conducting the study under subparagraph (A), the
			 Secretary shall identify—
						(i)evidence-based
			 programs that are demonstrated to provide permanent parental care in a timely
			 manner;
						(ii)policies and
			 practices that result in increased deinstitutionalization of children;
						(iii)laws of other
			 countries that require and support permanent parental care;
						(iv)factors that
			 decrease the dissolution of families; and
						(v)best practices
			 for promoting ethical international adoption practices.
						(C)ReportNot
			 later than 1 year after initiating the study under this paragraph, the
			 Secretary shall publish a report on the best practices identified in the
			 study.
					(D)Use of study
			 resultsThe Secretary shall use the results of the study
			 conducted under this paragraph to guide and inform—
						(i)the
			 award of all grants under this Act; and
						(ii)all activities
			 in the global best practices pilot program carried out under paragraph
			 (2).
						(2)Global best
			 practices pilot program
					(A)In
			 generalUpon completing the study described in paragraph (1), the
			 Secretary of State shall establish and carry out a global best practices pilot
			 program.
					(B)PurposesThe
			 purposes of the program established pursuant to subparagraph (A) shall be
			 to—
						(i)demonstrate how
			 research-based policies and programs to provide orphans with permanent parental
			 care can be successfully implemented;
						(ii)establish model
			 programs that, once tested for effectiveness, will be available, replicable,
			 and adaptable on a global basis;
						(iii)identify a
			 comprehensive series of interventions, which result in family preservation,
			 reunification, and permanent parental care for orphans; and
						(iv)determine which
			 in-country factors enhance or negate efforts to achieve family preservation,
			 reunification, and permanent parental care for orphans.
						(C)Selection of
			 sites
						(i)Number of
			 sitesIn carrying out the pilot program established under this
			 paragraph, the Secretary of State shall select and establish not fewer than 5
			 sites, each of which shall be located in a different region of the
			 world.
						(ii)PrioritiesIn
			 selecting sites under clause (i), the Secretary shall consider—
							(I)cultural,
			 geographic, and economic diversity of countries included in the region;
							(II)whether
			 governments within the region have sufficient infrastructure and capacity to
			 support the pilot program; and
							(III)the incidence
			 of abandoned children and children in institutional care in the region and
			 culture.
							(iii)DelegationThe
			 Coordinator for Orphan Policy Diplomacy and Development may delegate
			 implementation of the pilot program under this paragraph to 1 or more
			 organizations that have experience in the use of evidence-based programs to
			 promote family preservation, reunification, or permanent parental care for
			 orphans.
						(iv)Annual
			 reportNot later than 1 year after the date on which the first
			 pilot program is established under this paragraph, and each subsequent year,
			 the Coordinator shall publish a report on the status of, and lessons learned
			 in, the pilot program.
						8.Authorization of
			 appropriations
			(1)OperationsThere
			 are authorized to be appropriated for the administrative costs associated with
			 carrying out the duties of the Office for Orphan Policy Diplomacy and
			 Development—
				(A)$3,000,000 for
			 fiscal year 2010; and
				(B)such sums as may
			 be necessary for each subsequent fiscal year.
				(2)Assistance to
			 foreign governmentsThere are authorized to be appropriated for
			 assistance to foreign governments under section 136 of the Foreign Assistance
			 Act of 1961—
				(A)$5,000,000 for
			 fiscal year 2010; and
				(B)such sums as may
			 be necessary for each subsequent fiscal year.
				(3)Grants to
			 support permanent parental careThere is authorized to be
			 appropriated for grants under section 7(b)—
				(A)$5,000,000 for
			 fiscal year 2010; and
				(B)such sums as may
			 be necessary for each subsequent fiscal year.
				(4)Global best
			 practices pilot programThere are authorized to be appropriated
			 to the Secretary of State to carry out section 7(c)—
				(A)$3,000,000 for
			 fiscal year 2010; and
				(B)such sums as may
			 be necessary for each subsequent fiscal year.
				
